                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LUXOTTICA GROUP S.p.A. and OAKLEY,                   )
INC.,                                                )   Case No. 18-cv-02188
                                                     )
                        Plaintiffs,                  )   Judge Joan B. Gottschall
                                                     )
       v.                                            )   Magistrate Judge Sidney I. Schenkier
                                                     )
XIONG HUA PING, et al.,                              )
                                                     )
                       Defendants.                   )
                                                     )

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs Luxottica Group S.p.A. and Oakley, Inc. (collectively, “Plaintiffs”), and

Defendants belmon official store, donna official store, Shop513892 Store, story boutique store,

who cutie glasses factory store, and woo shao’s store (collectively, “Defendants”), by and

through their undersigned counsel, hereby stipulate to the dismissal of this action with prejudice

as to all Defendants pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Each party shall bear their own costs and attorneys’ fees.

       With this dismissal, the above-captioned case can be terminated.




                                                 1
Dated this 15th day of January 2020.   Respectfully submitted,


                                       /s/ Justin R. Gaudio_______________
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Allyson M. Martin
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080
                                       312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       amartin@gbc.law

                                       Counsel for Plaintiffs



                                       /s/ Xingjian Zhao_________________
                                       Michael Diaz, Jr.
                                       Xingjian Zhao
                                       Diaz, Reus & Targ, LLP
                                       100 S.E. 2nd Street, Suite 3400
                                       Miami, Florida 33131
                                       305.375.9220
                                       mdiaz@diazreus.com
                                       xzhao@diazreus.com

                                       Danielle Sylvia McKinley
                                       RM Partners Law LLC
                                       305 N. Peoria Street, Suite 200
                                       Chicago, Illinois 60607
                                       312.251.2292
                                       dmckinley@rmpartnerslaw.com

                                       Counsel for Defendants




                                          2
